The facts of this case are stated in our opinion and decree herein on December 8, 1931, 19 La. App. 169, 138 So. 439, and to which we now refer. A further statement is not necessary, except to say that plaintiff's demand was refused in the lower court, but *Page 672 
when we came to act on the previous appeal it was found that Maedell Davis, wife of John Davis, had not filed an appeal bond and was therefore not a party appellant. She has timely perfected her appeal, so her claim for damages on account of personal injuries must be considered.
The evidence shows that defendant's agent went to her house, the residence of herself and husband, on defendant's business and in the performance of the functions for which he was employed and while so engaged he unlawfully struck and beat the plaintiff. Defendant contends that he did not do it, but we are satisfied that he did. We do not think, however, that she was as seriously injured as she claims to have been, as a result of the blows received. She is not entitled to the amount of damages she claims.
We think $100 ample compensation for all the personal injuries which she sustained in her encounter with defendant's agent.
For these reasons the judgment appealed from is now annulled, avoided, and set aside, and it is now ordered, adjudged, and decreed that the plaintiff Maedell Davis have and recover judgment against Lindsay Furniture Company and J.B. Lindsay and J.K. Lindsay in solido for $100, with 5 per cent. per annum interest thereon from June 21, 1929, until paid. Defendant and appellee to pay the cost in both courts.